Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Gary Matthew Cleveland, Appellant                     Appeal from the 354th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 31297).
No. 06-19-00163-CR        v.                          Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Gary Matthew Cleveland, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 20, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk